IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA MAY 13
BILLINGS DIVISION 2019
Clerk, Us District Court

istrict of Montana - Billings

LEO BRADY, an individual,
CV 18-105-BLG-SPW
Plaintiff,

VS. ORDER

CLOUD PEAK ENERGY, INC., a
Delaware corporation, and CLOUD
PEAK ENERGY SERVICES

COMPANY, a Delaware company,

 

Defendants.

 

On May 13, 2019, the Defendants filed a suggestion of bankruptcy, (Doc.
18), indicating the Defendants filed for bankruptcy under Chapter 11 of the United
States Bankruptcy Code. (Doc. 18-1). Accordingly, the Court orders this case
stayed pursuant to 11 U.S.C. § 362.

DATED this_/3 “day of May, 2019.

“SUSAN P. WATTERS
United States District Judge
